Exhibit 99.1 Investor Relations: Charles Messman or Todd Kehrli MKR Group At the Company: Paul Quinn, CFO (206) 515-9165 (323) 468-2300 tnxi@mkr-group.com Telanetix Reports Fourth Quarter and Full Year 2010 Financial Results Fourth Quarter Core Voice Revenue Increased 10 Percent Year-Over-Year; Achieves Fifth Consecutive Quarter of Positive Adjusted EBITDA BELLEVUE, WA – March 23, 2011 - Telanetix, Inc. (OTC BB: TNXI), a leading communications solutions provider offering next generation voice services and solutions to the business market, today reported financial results for its 2010 fourth quarter and full year ended December 31, 2010. Fourth Quarter 2010 Financial Highlights § Core voice revenue increased 10 percent year-over-year to $6.0 million, compared to $5.4 million in the fourth quarter of 2009. § Total revenue was $6.7 million, a decrease of 6.9 percent compared to $7.2 million in the fourth quarter of 2009. The decline in total revenue was due to the expected decrease in legacy product revenues, which were $733,000, a 59 percent decrease compared to $1.8 million in the fourth quarter of 2009. § Adjusted EBITDA improved to $536,000, compared to $130,000 in the fourth quarter last year. § Net loss from continuing operations was $1.6 million, or $0.00 per share, compared to net income of $1.1 million, or $0.04 per share, in the fourth quarter last year. § Total cash and cash equivalents increased $58,000 to $2.3 million at December 31, 2010. Full Year 2010 Financial Highlights § Core voice revenue increased 15.9 percent year-over-year to $23.7 million. § Total revenue increased $228,000 year-over-year to $28.5 million. § Adjusted EBITDA of $1.7 million, first full year positive EBITDA and a more than $2.1 million improvement compared to an adjusted EBITDA loss of $379,000 for 2009. § Net income from continuing operations was $10.3 million, or $0.06 per share, which included a $16.5 million gain on recapitalization and $800,000 credit from change in fair market value of derivative liabilities, compared to net loss in 2009 of $8.1 million, or a loss of $0.26 per share, which included a $4.1 million expense for interest and a $3.8 million credit for warrant and beneficial conversion feature liabilities. 1 of 6 Adjusted EBITDA is a non-GAAP financial measure. Management believes certain non-GAAP measures provide relevant and meaningful measures by which investors can evaluate the business. Management uses adjusted EBITDA to evaluate changes in the company's core earning from operations, unaffected by non-cash expenses, expenses related to the company's capital structure, taxes or extraordinary events.EBITDA is defined as earnings or loss before interest, income taxes, depreciation and amortization, and the company defines Adjusted EBITDA as EBITDA adjusted for non-cash items including stock-based and warrant compensation, charges related to changes in fair market value of warrant and beneficial conversion feature liabilities, as well as the Company’s recent recapitalization.A reconciliation of net income to adjusted EBIDTA can be found at the end of this release. "Our fourth quarter core voice revenue increased 10 percent over the same quarter last year and full-year core revenue grew nearly 16 percent over 2009,” said Doug Johnson, Telanetix’s CEO.“In addition, we achieved our fifth consecutive quarter of positive adjusted EBITDA and first full year positive EBITDA.During the quarter, our legacy revenue flattened out from recent declines, and we expect it to stay flat or modestly improve in 2011." "During the year we made progress building on our strategic partnerships and expanding our customer reach by adding new channel partners, including Mitel Networks and Vertical Communications, each of which offers our SIP trunking services to customers ranging from medium-sized businesses to Fortune 1000 enterprises.We have seen strong initial interest in these services and expect this to be an important growth driver in 2011." "2010 was a pivotal year for Telanetix and we are pleased with our progress and positive steps that have stabilized the company, including completing a comprehensive recapitalization of the Company. We believe we are well positioned now to build on this stable foundation and further expand our presence and share in the marketplace.We expect to achieve continued double digit growth in our core revenue for 2011.” 2 of 6 Conference Call Information Management will conduct a conference call at 1:30 p.m. PT (4:30 p.m. ET) today. To access the call in the United States, dial (866) 314-5232 and to access the call internationally, dial (617) 213-8052 and enter pass code 75412259. The call will also be broadcast live over the Internet and will be available for replay for 90 days at www.telanetix.com. A telephone replay will be available two hours after the call through March 30, 2011 by dialing (888) 286-8010 in the United States and (617) 801-6888 for international callers. All parties will need the following replay pass code 34842285. About Telanetix, Inc. Telanetix, Inc. (OTC BB: TNXI) is a leading communications solutions provider offering voice over IP (VoIP) services to all business market segments. Telanetix solutions meet the real-world communications demands of its customers with an industry-leading value proposition of cutting edge products and technology that brings enhanced productivity and industry-leading savings to our customers. The company's hosted telecom voice services, marketed under the "AccessLine" brand, give companies flexible calling solutions, a simpler installation experience, and a greater range of support options than traditional telecom providers. With a history of serving over 100,000 business customers, including Fortune 50 companies, we've scaled our award-winning technologies to meet the needs of entrepreneurial-minded small businesses. Safe Harbor Statement Certain statements contained in this press release are “forward-looking statements” within the meaning of applicable federal securities laws, including, without limitation, our expectations regarding growth in our core revenue for 2011, anything relating or referring to future financial results and plans for future business development activities, including anticipated effects of distribution relationships, and are thus prospective. Forward-looking statements are inherently subject to risks and uncertainties some of which cannot be predicted or quantified based on current expectations. Such risks and uncertainties include, without limitation, the risks and uncertainties set forth from time to time in reports filed by the company with the Securities and Exchange Commission could materially and adversely affect our business, operating results and financial condition. Although the company believes that the expectations reflected in such forward-looking statements are reasonable, it can give no assurance that such expectations will prove to have been correct. Consequently, future events and actual results could differ materially from those set forth in, contemplated by, or underlying the forward-looking statements contained herein. The companies undertake no obligation to publicly release statements made to reflect events or circumstances after the date hereof. -Tables to Follow - 3 of 6 TELANETIX, INC. Consolidated Balance Sheets December 31, 2010 December 31, 2009 ASSETS Current assets Cash $ $ Accounts receivable, net Inventory Prepaid expenses and other current assets Total current assets Property and equipment, net Goodwill Purchased intangibles, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ $ Accrued liabilities Deferred revenue Income tax payable - Current portion of capital lease obligations Current portion of long-term debt, net - Beneficial conversion feature liabilities - Total current liabilities Non-current liabilities Accrued Interest - Deferred revenue, net of current portion Capital lease obligations, net of current portion and debt discount Long-term debt, net of current portion - Convertible debentures - Total non-current liabilities Total liabilities Stockholders' equity (deficit) Common stock, $.0001 par value; Authorized: 600,000,000 shares; Issued and outstanding: 344,569,652 and 31,768,320 at December 31, 2010 and December 31, 2009, respectively Additional paid in capital Warrants Accumulated deficit Total stockholders' equity (deficit) Total liabilities and stockholders' equity (deficit) $ $ 4 of 6 TELANETIX, INC. Consolidated Statements of Operations Years ended December 31, Revenues $ $ Cost of revenues Gross profit Operating expenses Selling and marketing General and administrative Research, development and engineering Depreciation Amortization of purchased intangibles Total operating expenses Operating loss ) ) Other income (expense) Interest income Interest expense ) ) Gain on debt extinguishment - Change in fair market value of derivative liabilities Total other income (expense) ) Income (loss) from continuing operations before taxes ) Income tax expense - Income (loss) from continuing operations ) Loss from discontinued operations ) ) Net income (loss) $ $ ) Net income (loss) per share – basic and diluted Continuing operations $ $ ) Discontinued operations — ) Net income (loss) per share $ $ ) Weighted average shares outstanding – basic and diluted 5 of 6 TELANETIX, INC. Net Loss to EBITDA Reconciliation (Unaudited) Three months ended December 31 , Twelve months ended December 31, Adjusted EBITDA (earnings release purposes only) Net Profit / (Loss) $ ) $ $ $ ) Depreciation and amortization of purchased intangibles Interest expense Impairment of Intangibles - - - State income tax expense - 0 EBITDA 462,884 2,963,319 17,830,492 Adjustments for certain non-cash expenses: Gain on restructure - ) 0 Change in fair market value of derivative liabilities - ) ) ) Stock based compensation Adjusted EBITDA $ ) 6 of 6
